Upon Petition for Rehearing Granted.
PER CURIAM.
Respondent, Liberty Mutual Insurance Company, in a petition for rehearing pointed out that this court in its opinion increased the award of money to petitioner for nursing services from $40 to $56 per week, but failed to make provision in what manner the amount should be apportioned between the two carriers. Upon rehearing granted and further argument it is apparent the deputy commissioner has not made a finding upon this point. As set forth in our opinion the two carriers involved had each paid $28 per week prior to the deputy commissioner’s order. By his order the amount of the total payment was reduced from $56 per week to $40 per week, and his order provided that: “ * * * the cost of same to be shared on a 70-30 percent ratio respectively; * * But it does not follow that the deputy commissioner would find the same percentage ratio proper for $56 per week which this court has directed. This is true because the 70-30 ratio was predicated upon a finding by the deputy commissioner that the carrier responsible for compensation for the first accident should not have its obligation reduced from $28 per week. Thus the ratio was set so that said carrier would continue to pay $28 or 70% of the reduced amount ($40).
We therefore find it proper that the deputy commissioner make the determination of the apportionment.
It is so ordered.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.